DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 02/27/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  No copy of foreign patent document: JPH08-070782.  Examiner suggest submitting a copy of the English translated foreign patent document of JPH08-070782.

Response to Amendment
	The amendments on 02/27/2022 have been entered.

Response to Arguments
	Applicant’s arguments on pages 10-16, filed on 02/27/2022 have been fully considered and are not persuasive.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/442,070, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly, claims 1-3, 5, 6, 8-20 and 23-26 are not entitled to the benefit of the prior application.
	Applicant states “Noui’618 employs a single element to provide both optical coupling and intensity modification.  Deployment of the optical masking element of the claimed invention separately from the coupling-out optics provides added flexibility design, which is not achievable in Noui’6218.”
	Examiner respectfully disagrees.
	Because the structure of the claimed system, as identified and in the original action, is the same as that claimed, it must inherently perform the same function and features.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.   Further, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art,  In Re Dulberg, 129 USPQ 348 (CCPA 1961).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	Claim rejection is, therefore maintained.
	Applicant states “Wall’2249 is silent as to any hint or suggestion to combine any of its disclosed waveguides with an optical masking unit.”
	Examiner respectfully disagrees.
	As stated in the rejection of claim 9, the masking optical element is Wall’s diffraction grating 162.  Because the structure of the claimed system, as identified and in the original action, is the same as that claimed, it must inherently perform the same function and features.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
	Claim rejection is, therefore maintained.
	Applicant states “nowhere does Wall’2249 disclose, teach or suggest any optical coupling-out configuration that includes partially reflective surfaces that are embedded in a substrate obliquely to two major surfaces of the substrate.”
	Examiner respectfully disagrees.
	Claim 9 limitation states “ at least partially reflective surfaces”  and the reflective surface of the Wall ‘2249 meets the limitation of claim 9.  Wall’2249 states paragraph [0003] optical waveguide comprising a light-transmissive substrate that includes a plurality of internally reflective surfaces to enable light rays of plurality of different colors to propagate through the substrate by total internal reflection.  It is embedded in the substrate at the top and bottom surfaces of element 160.  Because the structure of the claimed system, as identified and in the original action, is the same as that claimed, it must inherently perform the same function and features.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
	Claim rejection is, therefore maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 10-19, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ayres et al. US 20200159030 in view of Noui US 20110176218, previously cited.
Regarding claim 1, Ayres teaches 
	an optical system (figure 6, optical system 600) for use in a near-eye display device (optical system 600 may be utilized in a NED application) for projecting a virtual image (paragraph [0021] near-to-eye display (NED) is associated with image projection), the optical system (600) comprising,
	an optical unit (paragraph [0080] waveguide shown in figure 6) comprising,
		a substrate (paragraph [0080] waveguide (one or more substrates 610 and grating medium 615) shown in figure 6) having at least two major surfaces (waveguide shown in figure 6 where the surface is facing the user and the surface facing the environment) and defining a light guiding channel (area defined in the waveguide where light propagates) for guiding input light indicative of the virtual image
through the channel by internal reflection (paragraph [0080] the waveguide propagates light 625 over its length via total internal reflection (e.g., from the end of the waveguide adjacent to collimator (lens) 630 to the portion of the waveguide in which skew mirror 605 is  located and vice versa)) at the two major surfaces (waveguide shown in figure 6 where the surface is facing the user and the surface facing the environment), and
		an optical coupling-out configuration (paragraph [0060] skew mirror 605 of figure 6 may, for example be used to form an output coupler) 
associated with the substrate (paragraph [0080] waveguide (one or more substrates 610 and grating medium 615) shown in figure 6) for 
			coupling the light indicative of the virtual image out of the light
			guiding channel as output light with a field of view (paragraph [0060] skew mirror 605 of figure 6 may, for example be used to form an output coupler and paragraph [0079] optical system 600 may employ selective coupling at a grating medium 615 to diffract light towards a specific location, such as an eye box 665, thereby improving photometric efficiency (e.g., image brightness).  The optical system 600 may also employ selective coupling at the grating medium 615 to light of an external FOV, the optical system 600 is viewed from an overhead perspective and could represent either the left or right eye of the user), the 
			output light having a predetermined non-uniform intensity
			profile across the field of view (paragraph [0079] optical system 600 may employ selective coupling at a grating medium 615 to diffract light towards a specific location, such as an eye box 665, thereby improving photometric efficiency (e.g., image brightness)).
	Ayres does not specifically teach 
	a masking optical element optically associated with an output of the
		optical unit for passage of the output light through the
		masking optical element, the masking optical element being different 
		form the optical coupling-out configuration and having a spatially varying
		transmission profile across the masking optical element configured in 
		accordance with intensity non-uniformities due to a non-uniform transfer
		function of the optical unit, to affect regions of relatively high light
		intensity within the intensity profile to thereby apply intensity
		modulation to light passing through the masking optical element to
		provide the virtual image with improved light intensity uniformity.
	Noui teaches an optical system (figures 1, 2, 5, 6, 14, and 15; projection display 10) comprising,
a masking optical element (transmission grating 24, it should be noted that the applicant’s specification on page 10, lines 10-11 and page 13, lines 28-31, a patterned diffraction grating can explicitly constitute a masking optical element) 
optically associated with an output of the
		optical unit (14) for passage of the output light through the
		masking optical element (24), the masking optical element (24) being different 
		form the optical coupling-out configuration (exit grating 34) and having a spatially varying
		transmission profile (figure 6 and 14) across the masking optical element (24) configured in 
		accordance with intensity non-uniformities (paragraph [0058] and [0059] the observer will perceive a more even intensity of light) due to a non-uniform transfer
		function (the transfer function is the relationship between the output signal of an electronic system and the input signal and the output signal is non-uniform) of the optical unit, to affect regions of relatively high light
		intensity within the intensity profile to thereby apply intensity
		modulation to light passing through the masking optical element (24) to
		provide the virtual image with improved light intensity uniformity (figure 15; paragraph 56, 59, 14, 60, 71, teaches a grating element carried on or within the layer of material that is arranged upon interaction with incident image bearing light to allow at least some incident image bearing light to exit the layer of material or to direct at least some of the incident image bearing light within the layer of material and wherein the grating element is arranged such that incident image bearing light that exits the layer of material is proportional to the efficiency of the grating element the image bearing light is incident upon and the efficiency varies with distance along the propagation axis of the layer of material).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use the system of Ayres with a masking optical element optically associated with an output of the
		optical unit for passage of the output light through the
		masking optical element, the masking optical element being different 
		form the optical coupling-out configuration and having a spatially varying
		transmission profile across the masking optical element configured in 
		accordance with intensity non-uniformities due to a non-uniform transfer
		function of the optical unit, to affect regions of relatively high light
		intensity within the intensity profile to thereby apply intensity
		modulation to light passing through the masking optical element to
		provide the virtual image with improved light intensity uniformity of Noui for the purpose of providing a more even brightness of pupils of image light as perceived by the user (paragraph [0057]).
Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and feature.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Regarding claim 2, Ayres in view of Noui teaches the invention as set forth above and Noui further teaches 
	the optical system (figures 1, 2, 5, 6, 14, and 15; projection display 10), wherein the varying transmission profile of the masking optical element (24) is configured to affect the light intensity in the regions of relatively high light intensity within the intensity profile to be below a certain threshold (paragraph [0056] teaches as the intensity of image bearing light exiting the layer of material 62 as pupils of image bearing light 68a to 68n is proportional to the efficiency of the grating element 66 it encounters, in this case the area of the grating element 66 that the image bearing light is incident upon determines efficiency and that the area available for the grating element 66 increases with distance along the light pathway 64, the intensity of the pupils of image bearing light 68a to 68n can be balanced over the length of the layer of material 62).  The reason for combining is the same as above in claim 1.
Regarding claim 8, Ayres in view of Noui teaches the invention as set forth above and Noui further teaches 
	the optical system (figures 1, 2, 5, 6, 14, and 15; projection display 10), wherein the optical unit (14 and 60) is configured as a beam expander (paragraph [0002]-[0004] teaches the collimated image bearing light produced by the collimating optical arrangement has a small exit pupil and is fed into the first plate-like waveguide 14, which performs the function of stretching the horizontal pupil of the final display).  The reason for combining is the same as above in claim 1.
Regarding claim 10, Ayres in view of Noui teaches the invention as set forth above and Noui further teaches 
	the optical system (figures 1, 2, 5, 6, 14, and 15; projection display 10), further comprising an additional optical unit (second plate-like waveguide 16) optically coupled to the masking optical element (24) for guiding the intensity modulated light emerging from the masking optical element (24) to be output from the display device in one or more output directions (shown in figure 2).  The reason for combining is the same as above in claim 1.
Regarding claim 11, Ayres in view of Noui teaches the invention as set forth above and Noui further teaches
	the optical system (figures 1, 2, 5, 6, 14, and 15; projection display 10), wherein the additional optical unit (16) is configured as a light-guide for guiding light propagation therethrough by total internal reflection from major surfaces (28) of the light-guide (paragraph [0014] teaches a waveguide, includes a layer of material arranged to allow propagation of image bearing light along a predefined propagation axis of the layer of material by total internal reflection of the image bearing light within the layer of material) of the additional optical unit (16), and a having one or more at least partially reflective surfaces (34) for reflecting the virtual image light towards one or more output directions (paragraph [0007] teaches the image bearing light continues along the light path 26 to an exit grating 34 arranged on or within the second plate-like waveguide 16, which is arranged to diffract the received image bearing light out of the second plate-like waveguide 16 towards the observer 12.).  The reason for combining is the same as above in claim 1.
Regarding claim 12, Ayres in view of Noui teaches the invention as set forth above and Noui further teaches
the optical system (figures 1, 2, 5, 6, 14, and 15; projection display 10), wherein the additional optical unit (16) is configured as a beam expander (paragraphs [0002]-[0004] teaches the output from the first plate-like waveguide 14 is fed into the second plate-like waveguide 16, which is arranged to stretch  the vertical pupil of the final display.).  The reason for combining is the same as above in claim 1.
Regarding claim 13, Ayres in view of Noui teaches the invention as set forth above and Noui further teaches
the optical system (figures 1, 2, 5, 6, 14, and 15; projection display 10), wherein the optical unit (14) and the additional optical unit (16) are configured as beam expanders to successively expand the light indicative of the virtual image along two perpendicular axes, respectively (paragraphs [0002]-[0004] teaches the output from the first plate-like waveguide 14 is fed into the second plate-like waveguide 16, which is arranged to stretch the vertical pupil of the final display.).  The reason for combining is the same as above in claim 1.
Regarding claim 14, Ayres in view of Noui teaches the invention as set forth above and Noui further teaches
	the optical system (figures 1, 2, 5, 6, 14, and 15; projection display 10), wherein at least the light guide of the light guide of the additional optical unit is configured as a see-through light guide element (paragraphs [0002], [0053] teaches a layer of material is a light transparent material arranged to allow an observer, not illustrated, to look through the layer of material 62 whilst also arranged to carry image bearing light.) for guiding the virtual image being projected and transmitting a real scene image (20), thereby augmenting the virtual image onto the real scene image (20).    The reason for combining is the same as above in claim 1.
Regarding claim 15, Ayres teaches 
	an optical system (figure 6, optical system 600) for use in a near-eye display device (optical system 600 may be utilized in a NED application) 
for projecting a virtual image (paragraph [0021] near-to-eye display (NED) is associated with image projection), the system (600) comprising,
	first (substrate facing the environment of 610) and second guiding elements (substrate facing the user of 610), each of the first and second light guiding 
elements including a substrate having at least two major surfaces (surface of 610 facing the environment and surface of 610 facing the user), and each
of the first and second light guiding elements configured for guiding input
light indicative of the virtual image through the substrate (paragraph [0080] waveguide (one or more substrates 610 and grating medium 615) shown in figure 6) of the light 
guiding element by total internal reflections (paragraph [0080] the waveguide propagates light 625 over its length via total internal reflection (e.g., from the end of the waveguide adjacent to collimator (lens) 630 to the portion of the waveguide in which skew mirror 605 is located and vice versa))
from the two major surfaces of the substrate (paragraph [0080] waveguide (one or more substrates 610 and grating medium 615) shown in figure 6), and each of the first and second light guiding elements
further including an optical-coupling out configuration (paragraph [0060] skew mirror 605 of  figure 6 may, for example be used to form an output coupler) associated with the 
substrate (paragraph [0080] waveguide (one or more substrates 610 and grating medium 615) shown in figure 6) 
for coupling the light guided by total internal reflections out of the substrate (paragraph [0060] skew mirror 605 of figure 6 may, for example be used to form an output coupler and paragraph [0079] optical system 600 may employ selective coupling at a grating medium 615 to diffract light towards a specific location, such as an eye box 665, thereby improving photometric efficiency (e.g., image brightness). The optical system 600 may also employ selective coupling at the grating medium 615 to light of an external FOV, the optical system 600 is viewed from an overhead perspective and could represent either the left or right eye of the user and paragraph [0080] the waveguide propagates light 625 over its length via total internal reflection (e.g., from the end of the waveguide adjacent to collimator (lens) 630 to the portion of the waveguide in which skew mirror 605 is located and vice versa)), the first and second light guiding elements being
accommodated in a cascaded fashion such that the second light guiding
element (substrate facing the user of 610) is optically coupled (as shown in figure 11) to an output of the first light guiding element (substrate facing the environment of 610).
Ayres does not specifically teach 
	a masking optical element accommodated at an optical interface between the first
		and second light guiding elements for optically coupling the light 
outputted from the first guiding element with a certain field of view to an
input of the second light guiding element, wherein the masking
optical element is different from the optical coupling-out configuration of 
each of the first and second light guiding elements and has a spatially
varying transmission profile across the element configured in accordance with intensity non-uniformities due to an non-uniform transfer
function of the first light guiding element, the spatially varying
transmission profile affecting regions of relatively high light intensity
within the non-uniform intensity profile, thereby applying intensity
modulation to the light passing through the masking optical element to 
improve intensity uniformity of light being input to the second light guiding element.
	Noui teaches an optical system (figures 1, 2, 3, 6, 14, and 15; projection display 10) comprising,	
a masking optical element (transmission grating 24, it should be noted that the applicant’s specification on page 10, lines 10-11 and page 13, lines 28-31, a patterned diffraction grating can explicitly constitute a masking optical element)
accommodated at an optical interface between the first
		and second light guiding elements (14, 16) for optically coupling the light 
outputted from the first guiding element (16) with a certain field of view to an
input of the second light guiding element (14), wherein the masking
optical element (24) is different from the optical coupling-out configuration (exit grating 34) of each of the first and second light guiding elements (14, 16) and has a spatially
varying transmission profile (figures 6 and 14) across the element (24) configured in accordance with intensity non-uniformities (paragraph [0058] and [0059] the observer will perceive a more even intensity of light) due to an non-uniform transfer function (the transfer function is the relationship between the output signal of an electronic system and the input signal and the output signal is non-uniform) of the first light guiding element (16), the spatially varying
transmission profile (figures 6 and 14) affecting regions of relatively high light intensity within the non-uniform intensity profile (paragraph [0058] and [0059] teaches the observer will perceive a more even intensity of light), thereby applying intensity modulation to the light passing through the masking optical element to improve intensity uniformity (figure 15; paragraph 56, 59, 14, 60, 71, teaches a grating element carried on or within the layer of material that is arranged upon interaction with incident image bearing light to allow at least some incident image bearing light to exit the layer of material or to direct at least some of the incident image bearing light within the layer of material and wherein the grating element is arranged such that incident image bearing light that exits the layer of material is proportional to the efficiency of the grating element the image bearing light is incident upon and the efficiency varies with distance along the propagation axis of the layer of material.) of light being input to the second light guiding element (14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use the system of Ayres with a masking optical element accommodated at an optical interface between the first
		and second light guiding elements for optically coupling the light 
outputted from the first guiding element with a certain field of view to an
input of the second light guiding element, wherein the masking
optical element is different from the optical coupling-out configuration of 
each of the first and second light guiding elements and has a spatially
varying transmission profile across the element configured in accordance with intensity non-uniformities due to an non-uniform transfer
function of the first light guiding element, the spatially varying
transmission profile affecting regions of relatively high light intensity
within the non-uniform intensity profile, thereby applying intensity
modulation to the light passing through the masking optical element to 
improve intensity uniformity of light being input to the second light guiding element of Noui for the purpose of providing a more even brightness of pupils of image light as perceived by the user (paragraph [0057]).
Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and feature.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Regarding claim 16, Ayres teaches 
	an optical system (figure 6, optical system 600) for use in a near-eye display device (optical system 600 may be utilized in a NED application) 
for projecting a virtual image (paragraph [0021] near-to-eye display (NED) is associated with image projection), the system (600) comprising,
	an optical unit (paragraph [0080] waveguide shown in figure 6) having an optical pupil, and including a substrate (paragraph [0080] waveguide (one or more substrates 610 and grating medium 615) shown in figure 6) configured to
		define a light guiding channel for guiding light through the channel (area defined in the waveguide where light propagates),
		the optical unit (600) further including an optical coupling-out configuration (paragraph [0060] skew mirror 605 of figure 6 may, for example be used to form an output coupler)
		associated with the substrate (paragraph [0080] waveguide (one or more substrate 610 and grating medium 615) shown in figure 6) configured to couple light guided through the
		light guiding channel (area defined in the waveguide where light propagates) out of the substrate (paragraph [0080] waveguide (one or more substrate 610 and grating medium 615) shown in figure 6) so as to be output form the 
		optical unit (600) in one or more output directions (as shown in figure 1 are the output in one or more directions and paragraph [0034] teaches reflected light 120 from skew mirror 110 may be reflected towards an eye box situated at a fixed distance along the Z-axis away from skew mirror 110).
	Ayres does not specifically teach 
	a masking optical element accommodated upstream of the optical unit with
		respect to a general propagation direction of light through the optical
		system, the masking optical element being different from the optical 
coupling-out configuration and projecting input light indicative of the
virtual image onto the optical pupil of the optical unit, wherein the
masking optical element has a spatially varying transmission profile
across the masking optical element configured in accordance with 
intensity non-uniformities due to a non-uniform transfer function of the
optical unit, to affect regions of relatively high light intensity within 
the non-uniform intensity profile, thereby applying intensity
modulation to the light passing through the masking optical element to
improve intensity uniformity of light being input to the optical pupil of the 
optical unit.
	Noui teaches an optical system (figures 1, 2, 5, 6, 14, and 15; projection display 10) comprising,
	a masking optical element (transmission grating 24, it should be noted that the applicant’s specification on page 10, lines 10-11 and page 13, lines 28-31, a patterned diffraction grating can explicitly constitute a masking optical element) accommodated upstream of the optical unit (16) with respect to a general propagation direction of light through the optical
		system (10), the masking optical element (24) being different from the optical 
coupling-out configuration (exit grating 34) and projecting input light indicative of the virtual image (20) onto the optical pupil of the optical unit (16), wherein the
masking optical element (24) has a spatially varying transmission profile (figures 6 and 14) across the masking optical element (24) configured in accordance with 
intensity non-uniformities (paragraph [0058] and [0059] teaches the observer will perceive a more even intensity of light) due to a non-uniform transfer function (the transfer function is the relationship between the output signal of an electronic system and the input signal and the output signal is non-uniform) of the
optical unit, to affect regions of relatively high light intensity within 
the non-uniform intensity profile, thereby applying intensity
modulation to the light passing through the masking optical element (24) to
improve intensity uniformity (figure 15; paragraph 56, 59, 14, 60, 71, teaches a grating element carried on or within the layer of material that is arranged upon interaction with incident image bearing light to allow at least some incident image bearing light to exit the layer of material or to direct at least some of the incident image bearing light within the layer of material and wherein the grating element is arranged such that incident image bearing light that exits the layer of material is proportional to the efficiency of the grating element the image bearing light is incident upon and the efficiency varies with distance along the propagation axis of the layer of material.) of light being input to the optical pupil of the optical unit (16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use the system of Ayres with 	a masking optical element accommodated upstream of the optical unit with
		respect to a general propagation direction of light through the optical
		system, the masking optical element being different from the optical 
coupling-out configuration and projecting input light indicative of the
virtual image onto the optical pupil of the optical unit, wherein the
masking optical element has a spatially varying transmission profile
across the masking optical element configured in accordance with 
intensity non-uniformities due to a non-uniform transfer function of the
optical unit, to affect regions of relatively high light intensity within 
the non-uniform intensity profile, thereby applying intensity
modulation to the light passing through the masking optical element to
improve intensity uniformity of light being input to the optical pupil of the 
optical unit of Noui for the purpose of providing a more even brightness of pupils of image light as perceived by the user (paragraph [0057]).
Regarding claim 17, Ayres in view of Noui teaches the invention as set forth above and Ayres further teaches 
	the optical system (figure 6, optical system 600), wherein the substrate (paragraph [0080] waveguide (one or more substrates 610 and grating medium 615) shown in figure 6)
includes at least two major surfaces (waveguide shown in figure 6 where the surface is facing the user and the surface facing the environment) and is 
	configured to guide light via total internal
	reflections (paragraph [0080] the waveguide propagates light 625 over its length via total internal reflection (e.g., from the end of the waveguide adjacent to collimator (lens) 630 to the portion of the waveguide in which skew mirror 605 is located and vice versa))
 form the two major surfaces (waveguide shown in figure 6 where the surface is facing the user and the surface facing the environment).
Regarding claim 18, Ayres in view of Noui teaches the invention as set forth above and Noui further teaches 
	the optical system (figures 1, 2, 5, 6, 14, and 15; projection display 10), wherein the optical unit is configured as beam expander (paragraphs [0002]-[0004] teaches the output from the first plate-like waveguide 14 is fed into the second plate-like waveguide 16, which is arranged to stretch the vertical pupil of the final display.).  The reason for combining is the same as above in claim 16.
Regarding claim 19, Ayres teaches 
	a method for improving intensity uniformity of light,
indicative of a virtual image in a near-eye display device (figure 6, optical system 600 may be utilized in a NED application and paragraph [0021] near-to-eye display (NED) is associated with image projection), the method comprising,
	passing light corresponding to a uniform input scene through an optical unit to
		produce input light indicative of the virtual image (paragraph [0085] filter 635 may direct the input light to the waveguide of the optical system 600 and paragraph [0080] waveguide propagates light 625 over its length via total internal reflection (e.g., from the end of the waveguide adjacent to collimator (lens) 630 to the portion of the waveguide in which skew mirror 605 is located and vice versa.)), wherein the optical
		unit (paragraph [0080] waveguide shown in figure 6) includes a substrate (paragraph [0080] waveguide (one or more substrates 610 and grating medium 615)) having at least two major surfaces (waveguide shown in figure 6 where the surface is facing the user and the surface facing the environment) and an optical
		coupling-out configuration (paragraph [0060] skew mirror 605 of figure 6 may, for example be used to form an output coupler) associated with the substrate (paragraph [0080] waveguide (one or more substrates 610 and grating medium 615) shown in figure 6), and 
wherein
		passing the light corresponding to the uniform input scene (paragraph [0085] filter 635 may direct the input light to the waveguide of the optical system 600 and paragraph [0080] waveguide propagates light 625 over its length via total internal reflection (e.g., from the end of the waveguide adjacent to collimator (lens) 630 to the portion of the waveguide in which skew mirror 605 is located and vice versa.)) through the
		optical unit (600) includes,
		guiding the light corresponding to the uniform input scene (paragraph [0085] filter 635 may direct the input light to the waveguide of the optical system 600 and paragraph [0080] waveguide propagates light 625 over its length via total internal reflection (e.g., from the end of the waveguide adjacent to collimator (lens) 630 to the portion of the waveguide in which skew mirror 605 is located and vice versa.)) through the 
substrate (paragraph [0080] waveguide (one or more substrates 610 and grating medium 615) shown in figure 6) via internal reflection (paragraph [0085] filter 635 may direct the input light to the waveguide of the optical system 600 and paragraph [0080] waveguide propagates light 625 over its length via total internal reflection (e.g., from the end of the waveguide adjacent to collimator (lens) 630 to the portion of the waveguide in which skew mirror 605 is located and vice versa.)) at the two major surface (waveguide shown in figure 6 where the surface is facing the user and the surface facing the environment) of the substrate (paragraph [0080] waveguide (one or more substrates 610 and grating medium 615)), and
		coupling the light, guided through the substrate (paragraph [0080] waveguide (one or more substrates 610 and grating medium 615) shown in figure 6, which is the area defined in the waveguide that the light propagates), out of the substrate (paragraph [0080] waveguide (one or more substrates 610 and grating medium 615) shown in figure 6) by the
			optical coupling-out configuration (paragraph [0060] skew mirror 605 of figure 6 may, for example be used to form an output coupler);
	providing data indicative of a non-uniform intensity profile of the input light
		indicative of the virtual image across a certain field of view (paragraph [0079] optical system 600 may employ selective coupling at a grating medium 615 to diffract light towards a specific location, such as an eye box 665, thereby improving photometric efficiency (e.g., image brightness)).
	Ayres does not specifically teach
	analyzing the data indicative of the non-uniform intensity profile of the input
		light, and determining a spatially varying transmission profile for an
		optical mask element, different from the optical coupling-out
		configuration, in accordance with intensity non-uniformities due to a non-
uniform transfer function of the optical unit to be applied to the input light across the certain field of view to apply intensity modulation to
the input light to affect regions of relatively high light intensity within the 
intensity profile and thereby improve intensity uniformity of the light.
	Noui teaches method (figures 1, 2, 5, 6, 14, and 15; projection display 10) comprising,
	analyzing the data indicative of the non-uniform intensity profile of the input
		light, and determining a spatially varying transmission profile for an
		optical mask element (transmission grating 24, it should be noted that the applicant’s specification on page 10, lines 10-11 and page 13, lines 28-31, a patterned diffraction grating can explicitly constitute a masking optical element), different from the optical coupling-out
		configuration (exit grating 34), in accordance with intensity non-uniformities due to a non-uniform transfer function (the transfer function is the relationship between the output signal of an electronic system and the input signal and the output signal is non-uniform)
 of the optical unit to be applied to the input light across the certain field of view to apply intensity modulation to
the input light to affect regions of relatively high light intensity within the 
intensity profile and thereby improve intensity uniformity of the light (figure 15; paragraph 56, 59, 14, 60, 71, teaches a grating element carried on or within the layer of material that is arranged upon interaction with incident image bearing light to allow at least some incident image bearing light to exit the layer of material or to direct at least some of the incident image bearing light within the layer of material and wherein the grating element is arranged such that incident image bearing light that exits the layer of material is proportional to the efficiency of the grating element the image bearing light is incident upon and the efficiency varies with distance along the propagation axis of the layer of material.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use the system of Ayres with	analyzing the data indicative of the non-uniform intensity profile of the input
		light, and determining a spatially varying transmission profile for an
		optical mask element, different from the optical coupling-out
		configuration, in accordance with intensity non-uniformities due to a non-
uniform transfer function of the optical unit to be applied to the input light across the certain field of view to apply intensity modulation to
the input light to affect regions of relatively high light intensity within the 
intensity profile and thereby improve intensity uniformity of the light of Noui for the purpose of providing a more even brightness of pupils of image light as perceived by the user (paragraph [0057]).
Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and feature.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Regarding claim 25, Ayres in view of Noui teaches the invention as set forth above and Noui further teach 
the method (figures 1, 2, 5, 6, 14, and 15; projection display 10), comprising selectively applying a selected apodization profile to the input light (shown in figure 2 a focused image and has no airy disks caused by diffraction).    The reason for combining is the same as above in claim 19.
Regarding claim 26, Ayres teaches 
	an optical system (figure 6, optical system 600) for use in a near-eye display device (optical system 600 may be utilized in a NED application) for projecting a virtual image (paragraph [0021] near-to-eye display (NED) is associated with image projection), the optical system (600) comprising,
	a light guiding element (paragraph [0080] waveguide (one or more substrates 610 and grating medium 615) shown in figure 6) defining a light guiding channel (area defined in the waveguide where light propagates) for guiding input light
		indicative of the virtual image through the channel (paragraph[0080] the waveguide propagates light 625 over its length via total internal reflection (e.g., from the end of the waveguide adjacent to collimator (lens) 630 to the portion of the waveguide in which skew mirror 605 is located and vice versa)) and providing output
		light with a field of view (paragraph [0060] skew mirror 605 of figure 6 may, for example be used to form an output coupler), the output light having a predetermined non-
		uniform intensity profile across the field of view (paragraph [0079] optical system 600 may employ selective coupling at a grating medium 615 to diffract light towards a specific location, such as an eyebox 665, thereby improving photometric efficiency (e.g., image brightness)), the light guiding element
		including a substrate having at least two major surfaces (surface of 610 facing the environment and surface of 610 facing the user) and configured to 
guide the input light therethrough via total internal reflections (paragraph [0080] the waveguide propagates light 625 over its length via total internal reflection (e.g., from the end of the waveguide adjacent to collimator (lens) 630 to the portion of the waveguide in which skew mirror 605 is located and vice versa)) 
from the two major surfaces and one or more at least partially reflective
surfaces (surface of 610 facing the environment and surface of 610 facing the user) embedded in the substrate (paragraph [0080] waveguide (one or more substrates 610 and grating medium 615) shown in figure 6) and deployed obliquely to the two
major surfaces (surface of 610 facing the environment and surface of 610 facing the user) for reflecting the light indicative of the virtual image out of
the substrate (paragraph [0080] waveguide (one or more substrates 610 and grating medium 615) shown in figure 6) as the output light (as shown in figure 6, propagates light 625).
	Ayres does not specifically teach
	a masking optical element optically associated with an output of the 
		light guiding element for passage of the output light through the
masking optical element, the masking optical element being different
from the optical coupling-out configuration and having a spatially varying
transmission profile across the masking optical element configured in
accordance with intensity non-uniformities due to a non-uniform transfer
function of the light guiding element, to affect regions of
relatively high light intensity within the intensity profile to thereby
apply intensity modulation to light passing through the masking optical
element to provide virtual image with improved light intensity uniformity.
	Noui teaches an optical system (figures 1, 2, 3, 6, 14, and 15; projection display 10) comprising, 
a masking optical element (transmission grating 24, it should be noted that the applicant’s specification on page 10, lines 10-11 and page 13, lines 28-31, a patterned diffraction grating can explicitly constitute a masking optical element) optically associated with an output of the 
		light guiding element (14, 16) for passage of the output light through the
masking optical element (24), the masking optical element (24) being different
from the optical coupling-out configuration (exit grating 34) and having a spatially varying
transmission profile (figures 6 and 14) across the masking optical element (24) configured in
accordance with intensity non-uniformities (paragraph [0058] and [0059] the observer will perceive a more even intensity of light) due to a non-uniform transfer
function (the transfer function is the relationship between the output signal of an electronic system and the input signal and the output signal is non-uniform) of the light guiding element (16), to affect regions of
relatively high light intensity within the intensity profile (paragraph [0058] and [0059] teaches the observer will perceive a more even intensity of light) to thereby
apply intensity modulation to light passing through the masking optical
element to provide virtual image with improved light intensity uniformity (figure 15; paragraph 56, 59, 14, 60 ,71, teaches a grating element carried on or within the layer of material that is arranged upon interaction with incident image bearing light to allow at least some incident image bearing light to exit the layer of material or to direct at least some of the incident image bearing light within the layer of material and wherein the grating element is arranged such that incident image bearing light that exits the layer of material is proportional to the efficiency of the grating element the image bearing light is incident upon and the efficiency varies with distance along the propagation axis of the layer of material).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use the system of Ayres with 
	a masking optical element optically associated with an output of the 
		optical unit for passage of the output light through the
masking optical element, the masking optical element being different
from the optical coupling-out configuration and having a spatially varying
transmission profile across the masking optical element configured in
accordance with intensity non-uniformities due to a non-uniform transfer
function of the light guiding element, to affect regions of
relatively high light intensity within the intensity profile to thereby
apply intensity modulation to light passing through the masking optical
element to provide virtual image with improved light intensity uniformity of Noui for the purpose of providing a more even brightness of pupils of image light as perceived by the user (paragraph [0057]).
Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and feature.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Claims 3, 5, 6, 20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ayres et al. US 20200159030 in view of Noui US 20110176218, previously cited, as applied to claims 1 and 19 above, and further in view of McCollum et al. US 20140272329, previously cited.
Regarding claim 3, Ayres in view of McCollum teaches the invention as set forth above but does not specifically teach wherein the masking optical element has at least one of the following configurations: (i) the masking optical element comprises a pattern formed by an array of two or more spaced-apart regions of different transmissions, thereby providing the varying transmission profile; and (ii) the masking optical element comprises a pattern of successive regions of continuously varying transmission, thereby providing the varying transmission profile.
McCollum teach the optical system (figure 12A), wherein the masking optical element has at least one of the following configurations: (i) the masking optical element comprises a pattern formed by an array of two or more spaced-apart regions of different transmissions, thereby providing the varying transmission profile (paragraph [0065] teaches figure 12A an example of substrate 110 in which optical elements 160 are formed and illustrates how the optical elements can be formed in respective averaging regions 150 of substrate 110 with a large number of different average densities using a substantially smaller number of different pattern masks 21 and variable aperture 18.  In the example shown, substrate 110 constitutes part of a light guide configured to be edge lit at its light input edge 140, and the optical elements 160 formed therein are light-extracting optical elements.  The light extracting elements are configured to extract light propagating along the light guide from the light input edge 140 through one of the major surfaces 120 of the light guide with a nominally-constant intensity profile (variation of intensity with position on major surface 120).); and (ii) the masking optical element comprises a pattern of successive regions of continuously varying transmission, thereby providing the varying transmission profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the system of Ayres with wherein the masking optical element has at least one of the following configurations: (i) the masking optical element comprises a pattern formed by an array of two or more spaced-apart regions of different transmissions, thereby providing the varying transmission profile; and (ii) the masking optical element comprises a pattern of successive regions of continuously varying transmission, thereby providing the varying transmission profile of Noui for the purpose of providing a more even brightness of pupils of image light as perceived by the user (paragraph [0057]).
Regarding claim 5, Ayres in view of Noui teaches the invention as set forth above and McCollum further teaches 
	the optical system (figure 12A), wherein the pattern is characterized by a predetermined arrangement of the regions of relatively high light intensity within the intensity profile defined by predetermined dimensions of the regions, spaces between them, and optical density of the regions (paragraph [0065] teaches figures 12A showing an example of substrate 110 in which optical elements 160 are formed and illustrates how the optical elements can be formed in respective averaging regions 150 of substrate 110 with a large number of different average densities using a substantially smaller number of different pattern masks 21 and variable aperture 18.).  The reason for combining is the same as above in claim 3.
Regarding claim 6, Ayres in view of Noui and McCollum teaches the invention as set forth above and Noui further teaches 
	the optical system (figures 1, 2, 5, 6, 14, and 15; projection display 10), wherein the pattern providing the varying transmission profile (figures 6 and 14) corresponds to a projection of the predetermined non-uniform intensity profile (paragraph [0058] and [0059] teaches the observer will perceive a more even intensity of light) across the field of view (shown in figure 2) onto the masking optical element (transmission grating 24, grating element 66).  The reason for combining is the same as above in claim 3.
Regarding claim 20, Ayres in view of Noui teaches the invention as set forth above but does not specifically teach the spatially varying transmission profile comprises at least one of the following configurations: (a) the spatially varying transmission profile is configured to affect the light intensity in the regions of relatively high light intensity within the intensity profile to be below a certain threshold; (b) the spatially varying transmission profile comprises a pattern formed by an array of two or more spaced-apart regions of different transmissions; and (c) the spatially varying transmission profile comprises a pattern of successive regions of continuously varying transmission.
McCollum teaches the method (figure 12A), wherein the spatially varying transmission profile comprises at least one of the following configurations: (a) the spatially varying transmission profile is configured to affect the light intensity in the regions of relatively high light intensity within the intensity profile to be below a certain threshold; (b) the spatially varying transmission profile comprises a pattern formed by an array of two or more spaced-apart regions of different transmissions (paragraph [0065] teaches FIG. 12A an example of substrate 110 in which optical elements 160 are formed and illustrates how the optical elements can be formed in respective averaging regions 150 of substrate 110 with a large number of different average densities using a substantially smaller number of different pattern masks 21 and variable aperture 18.  In the example shown, substrate 110 constitutes part of a light guide configured to be edge lit at its light input edge 140, and the optical elements 160 formed therein are light-extracting optical elements.  The light extracting elements are configured to extract light propagating along the light guide from the light input edge 140 through one of the major surfaces 120 of the light guide with a nominally-constant intensity profile (variation of intensity with position on major surface 120).); and (c) the spatially varying transmission profile comprises a pattern of successive regions of continuously varying transmission.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the system of Ayres in view of Noui with the spatially varying transmission profile comprises at least one of the following configurations: (a) the spatially varying transmission profile is configured to affect the light intensity in the regions of relatively high light intensity within the intensity profile to be below a certain threshold; (b) the spatially varying transmission profile comprises a pattern formed by an array of two or more spaced-apart regions of different transmissions; and (c) the spatially varying transmission profile comprises a pattern of successive regions of continuously varying transmission of McCollum for the purpose of providing a more even brightness of pupils of image light as perceived by the user (paragraph [0057]).
Regarding claim 23, Ayres in view of Noui teaches the invention as set forth above but does not specifically teach the spatially varying transmission profile comprises at least one of the following configurations: comprises a pattern formed by an array of two or more spaced-apart regions of different transmissions; and comprises a pattern of successive regions of continuously varying transmission; and wherein determining of the spatially varying transmission profile comprises determining at least one of dimensions, pitch and optical density of the regions of the pattern.
	McCollum teaches the method (figure 12A), wherein the spatially varying transmission profile comprises at least one of the following configurations: comprises a pattern formed by an array of two or more spaced-apart regions of different transmissions; and comprises a pattern of successive regions of continuously varying transmission; and wherein determining of the spatially varying transmission profile comprises determining at least one of dimensions, pitch and optical density of the regions of the pattern (paragraph [0065] teaches FIG. 12A showing an example of substrate 110 in which optical elements 160 are formed and illustrates how the optical elements can be formed in respective averaging regions 150 of substrate 110 with a large number of different average densities using a substantially smaller number of different pattern masks 21 and variable aperture 18.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the system of Ayres in view of Noui with the spatially varying transmission profile comprises at least one of the following configurations: comprises a pattern formed by an array of two or more spaced-apart regions of different transmissions; and comprises a pattern of successive regions of continuously varying transmission; and wherein determining of the spatially varying transmission profile comprises determining at least one of dimensions, pitch and optical density of the regions of the pattern of McCollum for the purpose of providing a position on the surface with a variation of intensity of light (paragraph [0065]).
Regarding claim 24, Ayres in view of Noui teaches the invention as set forth above but does not specifically teach the providing of the data indicative of the non-uniform intensity profile comprises conducting preliminary measurements optical characteristics of an optical unit producing the input light indicative of the virtual image, and identifying an arrangement of the regions of relatively high light intensity in the field of view.
McCollum teaches the method (figures 1, 2, 5, 6, 14, and 15; projection display 10), wherein the providing of the data indicative of the non-uniform intensity profile comprises conducting preliminary measurements optical characteristics of an optical unit (10) producing the input light indicative of the virtual image (20), and identifying an arrangement of the regions of relatively high light intensity in the field of view (shown in figure 2; paragraph [0022] teaches the first and/or exit grating may be arranged such that the luminance of image bearing light that exits its associated waveguide element is substantially uniform with distance along the propagation axis of its associated waveguide element. The luminance of pupils of image bearing light that exit the first waveguide element and/or the second waveguide element can be made more uniform such that an observer will perceive a more even brightness when viewing the second waveguide element.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the system of Ayres in view of Noui with the data indicative of the non-uniform intensity profile comprises conducting preliminary measurements optical characteristics of an optical unit producing the input light indicative of the virtual image, and identifying an arrangement of the regions of relatively high light intensity in the field of view of McCollum for the purpose of providing a position on the surface with a variation of intensity of light (paragraph [0065]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ayres et al. US 20200159030 in view of Noui US 20110176218, previously cited, as applied to claim 1 above, further in view of Wall et al. US 20170242249.
Regarding claim 9, Ayres in view of Noui teaches the invention as set forth above but does not specifically teach the optical coupling-out configured includes one or more at least partially reflective surfaces embedded in the substrate and deployed obliquely to the two major surfaces for reflecting the light indicative of the virtual image out of the substrate towards the masking optical element.
Wall teaches the optical system (figure 11), wherein the optical coupling-out (paragraph [0068] the light input surface and light output surface of the pupil relay 150 or 160 are a portion of the substrate surface directly over a DOE if the DOE is buried below the surface) configured includes one or more at least partially reflective surfaces (paragraph [0003] optical waveguide comprising a light-transmissive substrate that includes a plurality of internally reflective surfaces to enable light rays of plurality of different colors to propagate through the substrate by total internal reflection) embedded in the substrate (top and bottom surfaces of 160) and deployed obliquely to the two major surfaces for reflecting the light indicative of the virtual image (paragraph [0034] display components are designed to overlay three-dimensional images on the user’s view of his real-world environment, e.g., by projecting light into the user’s eyes) out of the substrate towards the masking optical element (162).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use the system of Ayres in view of Noui with the optical coupling-out configured includes one or more at least partially reflective surfaces embedded in the substrate and deployed obliquely to the two major surfaces for reflecting the light indicative of the virtual image out of the substrate towards the masking optical element of Wall for the purpose of overlay three-dimensional images on the user’s view of real world environment such as by projecting light into the user’s eyes (paragraph [0034]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/1/22